Opinion by
Mb. Chief Justice Mitchell,
The jurisdiction of equity to restrain actions at law is too *178well established to require discussion, and there is nothing in the act of 1772 to give proceedings under it any immunity from such restraint in a proper case. But the limitations of interference by equity are as well settled as the jurisdiction itself. The case must fall within some one or more of the recognized categories of fraud, accident or mistake, etc.
The allegations of fraud in thé present case scarcely come up to the required standard. It is charged in the amended bill that “ the defendants have selected justices of the peace friendly to themselves and that the jury summoned is also friendly to the defendant, so that he (complainant) verily believes he cannot have a fair and impartial trial in said summary proceedings,” but it is sufficient to say that the learned judge below finds that “at the hearing there was an entire absence of any evidence to support this averment; complainant made no offer or attempt to prove it.”
The substantial ground on which relief is sought is stated in the amended bill as follows: “ Twelfth, and your orator further shows unto your honor that it would be a gross fraud on the part of the said Kress, notwithstanding the notice given him, and the promises given by him aforesaid in reference to the said renewal lease, if he and the defendants, for whom he acted were now allowed to enforce his claim in a summary proceeding under the landlord and tenant law to regain possession, and because no written notice was given him or them to proceed to eject your orator from said property.”
Examined in the light of the testimony this charge amounts to no more than a breach of contract, and circumstances which would raise an estoppel. The facts briefly stated, are that appellant is the assignee of 'a lease of hotel property for a term expiring in July, 1902, with an option to renew on giving notice. He did not give such notice, relying on a verbal agreement with the lessors through their attorney in fact, to renew, which dispensed with the necessity of formal notice.
This is the only really disputed issue in the case. Complainant asserts that Kress, the agent for the lessors, agreed to make the extended lease directly to him and waived any other notice of complainant’s intention to exercise his option for that purpose; Kress on the contrary denies any such agreement, and stands on the written requirement of notice. This is the *179whole controversy and while if complainant is right, the action of defendants is a breach of faith which in some sense may be called a fraud, yet it is only such fraud as all intentional breaches of contract, and not at all within the class which give jurisdiction in equity.
It is urged by appellant that the questions presented are complicated ones of law and fact and not such as were contemplated in the act of 1772. But the examination of the case as already set forth shows only a single disputed issue, and that one of recollection or veracity between witnesses, on which depends the termination or continuance of the lease in question. This as said in De Coursey v. Guarantee Trust &c. Co., 81 Pa. 217 (229) is “one of the questions which the act of 1772 by its express terms requires the jury of freeholders to determine.”
It is argued that the act of 1772 should be given a restricted application to only the simplest cases, on the ground that it is a one-sided act and gives no adequate remedy to the lessee. This,'however, even if true, would be a legislative, not a judicial consideration. But it is not correct in fact. The act was passed in the interests of justice to give against tenants who held over without even color of right after the expiration of their terms, a better remedy than the old cumbersome, dilatory and expensive one by action of ejectment. It guards the interests of lessees as carefully as the purpose of the act would permit. In fact as said in DeCoursey v. Trust Co., already cited, “ in no form of summary proceedings known to the law is so much care exercised to guard the rights of the parties and secure a fair trial as under the act of 1772.” The fact that it has stood unchanged on the statute books for a century and a quarter is ample evidence that it does not afford a cover for injustice or hardship.
The court below reached the proper conclusion, not because equity is without jurisdiction to interfere, but because no proper case was made out for it to do so.
Decree affirmed, with costs, but without prejudice to complainant’s right to make defense in the action before the justices under the act of 1772.